Case: 1:19-cr-00085-JG Doc #: 21 Filed: 02/12/19 1of 4. PagelD #: 66

4 BF ons
Vid FE

IN THE UNITED STATES DISTRICT COURT. © Py 5,
FOR THE NORTHERN DISTRICT OF OHIO 5,55. jy; “" UO
EASTERN DIVISION ne istics 1
y Alin ¢ Ua 01!
UNITED STATES OF AMERICA, ) INDICTMENT
)
Plaintiff, ) _
) £e4 5
v. ) CASEN 9 C R 8 q
) Title 18, United States Code,
RASHAWN D. WATSON, ) Sections 922(g)(1) and
) 924(c)(1)(A); Title 21, United
Defendant. ) States Code, Sections
) lekieex: (b)(1)(B) and
)

JODEE GYVIN
COUNT 1

(Possession with Intent to Distribute Controlled Substances,
21 U.S.C. §§ 841(a)(1) and (b)(1)(B))

The Grand Jury charges:

1; On or about March 7, 2018, in the Northern District of Ohio, Eastern Division,
Defendant RASHAWN D, WATSON did knowingly and intentionally possess with intent to
distribute approximately 22.4 grams of a mixture and substance containing a detectable amount
of acetyl fentanyl, a Schedule I controlled substance, and fentanyl, a Schedule II controlled
substance, in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(B).

COUNT 2
(Possession with Intent to Distribute a Controlled Substance,
21 U.S.C. §§ 841(a)(1) and (b)(1)(C))
The Grand Jury further charges:
Zi On or about March 7, 2018, in the Northern District of Otto, Eastern Division,

Defendant RASHAWN D. WATSON did knowingly and intentionally possess with intent to

distribute approximately 1.967 grams of methamphetamine hydrochloride, a Schedule II
Case: 1:19-cr-00085-JG Doc #: 21 Filed: 02/12/19 2 of 4. PagelD #: 67

controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1) and

(b)CIM(C).
COUNT 3
(Possession with Intent to Distribute a Controlled Substance,
21 U.S.C. §§ 841 (a}C1) and (b)(1)(C))
The Grand Jury further charges:

3. On or about March 7, 2018, in the Northern District of Ohio, Eastern Division,
Defendant RASHAWN D. WATSON did knowingly and intentionally possess with intent to
distribute approximately 57.236 grams of a mixture and substance containing a detectable
amount of N-ethylpentylone hydrochloride, a Schedule I controlled substance, in violation of

Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C).

COUNT 4
(Felon in Possession of Firearms and Ammunition, 18 U.S.C. § 922(g)(1))

The Grand Jury further charges:

4, On or about March 7, 2018, in the Northern District of Ohio, Eastern Division,
Defendant RASHAWN D. WATSON, having been previously convicted of crimes punishable
by imprisonment for a term exceeding one year, those being: Trafficking Offenses (F3), in Case
No. CR-09-522954-A, on or about October 29, 2009, in the Cuyahoga County Common Pleas
Court; Trafficking Offenses (F4), on or about February 26, 2009, in Case No. CR-08-506740-B,
in the Cuyahoga County Common Pleas Court; and Aggravated Robbery (F'1), on or about July
16, 2003, in Case No. CR-02-421272-A, in the Cuyahoga County Common Pleas Court, did
knowingly possess in and affecting interstate commerce firearms, to wit: a Smith & Wesson,
Model M&P 9, 9mm caliber semiautomatic pistol, serial number DXB0437; a Diamond Back
Arms, Model DB-15, multi-caliber semiautomatic pistol, serial number DB-1806062; and a

Professional Ordnance, Model Carbon-15, 5.56mm caliber semiautomatic pistol, serial number

 

 
Case: 1:19-cr-00085-JG Doc #: 21 Filed: 02/12/19 3 of 4. PagelD #: 68
B24669; and ammunition, said firearms and ammunition having been shipped and transported in
interstate commerce, in violation of Title 18, United States Code, Section 922(g)(1).

COUNT 5
(Possession of a Firearm in Furtherance of a Drug Trafficking Crime,
18 U.S.C. §§ 924(c)(1)(A))
The Grand Jury further charges:

5, On or about March 7, 2018, in the Northern District of Ohio, Eastern Division,
Defendant RASHAWN D. WATSON did knowingly possess a firearm, that is, a Smith &
Wesson, Mode! M&P 9, 9mm caliber semiautomatic pistol, serial number DXB0437; a Diamond
Back Arms, Model DB-15, muiti-caliber semiautomatic pistol, serial number DB-1806062: and a
Professional Ordnance, Model Carbon-15, 5.56mm caliber semiautomatic pistol, serial number
B24669, in furtherance of a drug trafficking crime for which Defendant may be prosecuted in a
court of the United States, that is, possession with intent to distribute mixtures and substances
containing controlled substances, in violation of Title 21, United States Code, Section 841(a)(1),

as charged in Counts 1 —3 of this Indictment, in violation of Title 18, United States Code,

Section 924(c)(1)(A), and punishable under Title 18, United States Code, Section

924(c)(1 )(A)().
FORFEITURE
The Grand Jury further charges:
6. For the purpose of alleging forfeiture pursuant to Title 21, United States Code,

Section 853, Title 18, United States Code, Section 924(d)(1) and Title 28, United States Code,
Section 2461(c), the allegations of Counts 1 through 5, inclusive, are incorporated herein by
reference. As a result of the foregoing offenses, Defendant RASHAWN D. WATSON shall

forfeit to the United States any and all property constituting, or derived from, any proceeds he

 

 

 
Case: 1:19-cr-00085-JG Doc #: 21 Filed: 02/12/19 4 of 4. PagelD #: 69

obtained, directly or indirectly, as the result of such violations; any and all of his property used
or intended to be used, in any manner or part, to commit or to facilitate the-commission of such
violations; and, any and all property (including firearms and ammunition) involved in or used in

the commission of such violations.

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.

 

 

 
